Name: Commission Implementing Decision (EU) 2018/313 of 28 February 2018 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2018) 1149) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: economic geography;  trade;  tariff policy;  agricultural policy;  European Union law
 Date Published: 2018-03-02

 2.3.2018 EN Official Journal of the European Union L 60/40 COMMISSION IMPLEMENTING DECISION (EU) 2018/313 of 28 February 2018 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2018) 1149) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) and Article 6(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Belgium informed the Commission that the approval of inspection centres, Avia Partner and WFS, at Brussel-Zaventem airport should be restricted to products under certain controlled temperatures. Annex I to Decision 2009/821/EC should therefore be amended accordingly. (3) Following the proposal from Denmark, the approval of the border inspection post at the port of KÃ ¸benhavn should be restricted to packed products only. Therefore, Annex I to Decision 2009/821/EC should be amended accordingly. (4) Germany informed the Commission that it has withdrawn the approval for products for the border inspection post at Hannover-Langenhagen airport. Therefore, Annex I to Decision 2009/821/EC should be amended accordingly. (5) Ireland informed the Commission that it has withdrawn the approval for live ungulates for the border inspection post at Shannon airport. Annex I to Decision 2009/821/EC should therefore be amended accordingly. (6) Spain informed the Commission that it has suspended the approval of the border inspection post at Alicante airport in respect of live animals and products not for human consumption. Annex I to Decision 2009/821/EC should therefore be amended accordingly. (7) Following the proposal from Spain, the approval of the new inspection centre Alaire at the border inspection post at Madrid airport should be added and the approval of the inspection centre Frigalsa at the border inspection post at the port of Vigo should be restored. Annex I to Decision 2009/821/EC should therefore be amended accordingly. (8) Annex II to Decision 2009/821/EC lays down the list of central, regional and local units in the integrated computerised veterinary system (Traces). (9) Following information received from Croatia, certain changes should be made to the list of local units in Traces for that Member State. Decision 2009/821/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 February 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (OJ L 296, 12.11.2009, p. 1). ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) in the part concerning Belgium, the entry for the airport at Brussel-Zaventem is replaced by the following: Brussel-Zaventem Bruxelles-Zaventem BE BRU 4 A Flight Care 2 NHC(2) U, E, O Avia Partner HC-T(2) WFS HC-T(CH)(2) Swiss Port HC(2) (b) in the part concerning Denmark, the entry for the port at KÃ ¸benhavn is replaced by the following: KÃ ¸benhavn DK CPH 1 P HC(1)(2), NHC-T(FR)(2), NHC-NT(2) (c) in the part concerning Germany, the entry for the airport at Hannover-Langenhagen is replaced by the following: Hannover-Langenhagen DE HAJ 4 A O(10) (d) in the part concerning Ireland, the entry for the airport at Shannon is replaced by the following: Shannon IE SNN 4 A HC(2), NHC(2) E (e) the part concerning Spain is amended as follows: (i) the entry for the airport at Alicante is replaced by the following: Alicante ES ALC 4 A HC(2), NHC(2) (*) O(10) (*) (ii) the entry for the airport at Madrid is replaced by the following: Madrid ES MAD 4 A Iberia HC-T(FR)(2) (*), HC-NT(2) (*), NHC(2) U, E, O Swissport HC(2), NHC(2) O PER4 HC-T(CH)(2) WFS: World Wide Flight Services HC(2), NHC-T(CH)(2), NHC-NT O Alaire HC-T(2) (iii) the entry for the port at Vigo is replaced by the following: Vigo ES VGO 1 P T.C. Guixar HC, NHC-T(FR), NHC-NT Frioya HC-T(FR)(2)(3) Frigalsa HC-T(FR)(3) Pescanova HC-T(FR)(2)(3) Fandicosta (*) HC-T(FR)(2)(3) (*) Frig. Morrazo HC-T(FR)(3) (2) in Annex II, in the part concerning Croatia, the entries are replaced by the following: HR00001 BJELOVAR HR00007 GRAD ZAGREB HR00002 VUKOVAR HR00003 PULA HR00009 Ã IBENIK HR00008 SLAVONSKI BROD HR00004 SPLIT HR00005 VARAÃ ½DIN HR00006 ZAGREB HR00010 KARLOVAC HR00011 SISAK HR00012 VIROVITICA